Case: 2:18-cv-01718-EAS-CMV Doc #: 46 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 576




                        18-10UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 KASSIDY PETTIT,

                       Plaintiff,

        v.                                               Civil Action 2:18-cv-1718
                                                         Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 VILLAGE OF GRANVILLE, et al.,

                       Defendants.




                                            ORDER

       The parties’ joint oral motion to stay the case in order to pursue mediation is

GRANTED. Accordingly, this action is STAYED FOR NINETY DAYS. The parties are

ORDERED to file a joint written REPORT detailing the status of this case ON OR BEFORE

JUNE 8, 2021, unless they have filed a dismissal entry in accordance with Federal Rule of Civil

Procedure 41(a)(1)(A) in the interim. The Clerk is DIRECTED to TERMINATE ECF Nos. 16,

28 and 40 from the Court’s pending motions list. Should the parties’ settlement negotiation

arrive at impasse, they may request that the Court reactivate these motions.


               IT IS SO ORDERED.


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE
